DETAILED ACTION
	This action is responsive to 06/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl T. Reed on 07/22/2022.
Please, amend the claims as follows:
Claim 1 has been amended as follows:
1. A head-mounted display device, comprising: a main body with eyepieces; and an adjustment assembly with a shielding portion, wherein the adjustment assembly is connected to the main body, and the adjustment assembly is configured to adjust a positional relationship between the shielding portion and the main body, the shielding portion comprises an inner arc side and an outer arc side; the outer arc side is far away from the main body, the inner arc side is opposite to the main body, the inner arc side is configured to fit the head to achieve a head-wearing function in a case that the adjustment assembly is in a first working state; and the inner arc side is far away from the main body, the outer arc side is  close to the main body, the outer arc side shields the outside of the eyepieces to prevent light from irradiating the eyepieces in a case that the adjustment assembly is in a second working state.  
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a head-mounted display device that can achieve convenient and fast storage and helps to improve the service life of the head-mounted display device.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A head-mounted display device, comprising: a main body with eyepieces; and an adjustment assembly with a shielding portion, wherein the adjustment assembly is connected to the main body, and the adjustment assembly is configured to adjust a positional relationship between the shielding portion and the main body, the shielding portion comprises an inner arc side and an outer arc side; the outer arc side is far away from the main body, the inner arc side is opposite to the main body, the inner arc side is configured to fit the head to achieve a head-wearing function in a case that the adjustment assembly is in a first working state; and the inner arc side is far away from the main body, the outer arc side is  close to the main body, the outer arc side shields the outside of the eyepieces to prevent light from irradiating the eyepieces in a case that the adjustment assembly is in a second working state.”
Other allowable subject matter was previously indicated in the non-final Office action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627